UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-7059


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GREGORY SYLVESTER TAYLOR, JR., a/k/a Knowledge Born Allah,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:10-
cr-00297-RWT-1; 8:11-cv-01359-RWT)


Submitted:   October 13, 2011             Decided:   October 18, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gregory Taylor, Appellant Pro Se.    Adam Kenneth Ake, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Gregory      Sylvester    Taylor,       Jr.,    seeks       to   appeal    the

district court’s order denying relief on his 28 U.S.C.A. § 2255

(West Supp. 2011) motion.             The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)         (2006).             A     certificate         of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies        this    standard        by      demonstrating           that

reasonable      jurists       would    find     that     the        district        court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies      relief     on     procedural       grounds,        the       prisoner      must

demonstrate     both      that   the    dispositive         procedural        ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We   have   independently        reviewed      the    record       and    conclude     that

Taylor has not made the requisite showing.                     Accordingly, we deny

a    certificate     of     appealability      and    dismiss       the    appeal.       We

dispense     with    oral      argument     because         the    facts      and    legal



                                           2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED




                                3